Exhibit 10.7
 
PROPERTY LEASE AGREEMENT


Leasor (Party A): Jiling Zhou & Taiping Zhou
Leasee (Party B): Hunan Xiangmei Food Co., Ltd.
 
(Collectively, the parties)


This Agreement is entered into by and between the parties, upon friendly
consultations and negotiations under the PRC Contract Law and related rules and
regulations, with respect to the matter of land property leasing for the
business operation purpose, on terms and conditions mutually agreed upon as
follows:


        1.  
Leased Premises

Party B leases herein from Party A the national owned land #01003 [2005] in
Qiyang County Wuxi Town Shoujing Road, area of 1,723m2; the national owned land
#000769 [2005] in Qiyang County Wuxi Town Shoujing Road, area of 4,115.5m2; the
national owned land #000770 [2005] in Qiyang County Wuxi Town Shoujing Road,
area of 1,690.5m2.  The total area is 7,529 m2.  The permitted use of the land
shall be referred to the authorized scope on the business license.


      2.  
Leasing Period:

Land Use Certificate #
Land Use Permitted Period
Leasing Period
Qiyang National Owned #01003
06/2005-06/2055
03/2006-06/2055
Qiyang National Owned #000769
05/2005-05/2055
03/2006-05/2055
Qiyang National Owned #000770
05/2005-05/2055
03/2006-05/2055



      3.  
Rent:

The rent shall be paid on an annual basis.  The rent is based on the
amortization values of each lot of the leased land (see below).  Rent shall be
paid in cash payments and be due by the end of each year.

 
 

--------------------------------------------------------------------------------

 


Land Use Certificate #
Area
Unit Price
Total Price (￥)
Total Period
Monthly Amortization (￥)
Qiyang National Owned #01003
1,723.00 m2
1,166/ m2
2,009,018
50
3,348.36
Qiyang National Owned #000769
4,115.50m2
316/ m2
1,300,498
50
2,167.50
Qiyang National Owned #000770
1,690.50m2
848/ m2
1,433,544
50
2.389.24
Total
7,526.00 m2
( Note: Typo-shall be 7,529.00)
 
4,743,060
 
7,905.10



4.  
Rights and Obligations of Party A

1)  
Party A shall be responsible to enact any and all internal regulations in
connection with the security, the fire protections, hygiene and health,
electricity and business operation hours as required by related laws, and
supervise the execution of the above internal regulations.

2)  
Party A shall assist the related administrative authorities to supervise,
correct, educate Party B or unilaterally terminate this Agreement if there is
any violation by Party B.

3)  
Party A shall provide the agreed premises and the related facilities and
conditions to Party B under this Agreement for Party B’s normal business
operation purpose.



5.  
Rights and Obligations of Party B

1)  
Party B shall have right to supervise Party A to perform the contractual
obligations under this Agreement.

2)  
Party B shall have the legal operation qualifications issued from related
authorities and shall conduct the business within the scope permitted by the
Office of Administration of Industry and Commerce in the business license and
other certificates.

3)  
Party B shall operate the business on the leased premises as agreed in this
Agreement and shall consciously abide by Party A’s above internal regulations
and the rules in connection with the receipts/documents requesting requirements
of Party A.  Party B shall also follow Party A’s supervision and management.




 
 

--------------------------------------------------------------------------------

 



4)  
Party B shall pay the rent at the timely basis and shall be fully responsible
for any and all tax and expenses related payments incurred in the business
operations.

5)  
Party B shall use the provided facilities on the leased premises at a cautious
and reasonable basis.  No change to the facilities without Party A’s prior
consent is allowed.  Party B shall be fully responsible for any and all
compensations to the damages caused thereby.

6)  
Party B shall operate the business under the related rules and regulations by
all administrative offices and under the good faith of fair and justice, without
endangering the interests of the nation, other business operators and the
consumers.  Party B shall be fully responsible for any and all consequences
resulted herein by Party B’s illegal business operations.



       6.  
Termination of Agreement

This Agreement shall automatically terminate upon the expiration of the above
leasing period.


        7.  
Waiver

In the event that the leased premises is not suitable to be used or leased under
this Agreement due to the Force Majeure or any other reasons rather than the
parties’ faults, Party A shall reduce and adjust the rent accordingly.


        8.  
Return of Leased Premises

Upon the termination of this Agreement by the expiration of the above leasing
period, or the parties terminate this Agreement upon consents, Party B shall
return Party A the leased premises and facilities included at good conditions
suitable for re-leasing purposes.  In the event that Party B fail to return the
properties to Party A as set forth above, Party A shall have the right to claim
the repossession of the above properties through necessary measures.  Any and
all losses and expenses incurred herein shall be paid by Party B.

 
 

--------------------------------------------------------------------------------

 

        9.  
Disputes

Any disputes between the parties under this Agreement shall be resolved through
amicable negotiations in good faith or through mediation by related offices.  In
the event that the disputes can not resolved through negotiation or mediation,
either party shall have the right to sue the other in the local People’s Courts
under the laws.


10.  
Miscellaneous

Any land property ownership changes during the leasing period shall not affect
this Agreement and this Agreement shall remain full effectiveness.


11.  
This Agreement shall be effective upon the following signatures and seals and
shall be executed in two counterparts, each of which shall be deemed original
and the parties shall have one counterpart each.



12.  
This Agreement shall not be changed without written agreements as addendums to
the Agreement agreed to by the parties upon the signatures and seals.  Each
addendums shall have same effectiveness as this Agreement.



The above internal regulations unilaterally enacted by Party A shall become a
party of this Agreement.  Should there be any discrepancies between the internal
regulations and this Agreement, this Agreement shall prevail, except as
otherwise provided by laws and regulations.
 

Party A: [Jiling Zhou, Taiping Zhou]   Party B: [Corporate Seal]
Date:  08/25/2010    Date: 08/25/2010

                                                                                                                                                                                              

 
 
 
 
 

--------------------------------------------------------------------------------